Title: To Alexander Hamilton from Ebenezer Stevens, 2 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Sir
            October 2, 1799
          
          In your next letter to the Secretary of War I wish you to enquire of him whether there is a Sufficiency of woolen Overralls for the troops who are entitled to them this fall and if any are expected to be made by me—It is really necessary I should have this information soon and may prevent me from having to state to you that White Cloth is not to be had here
          with perfect Consideration I remain Yr Ob Servt.
          
            Ebenr Stevens.
          
          Maj Genl Hamilton
          
            October 2d. 1798
          
        